Name: Council Regulation (EEC) No 2057/84 of 16 July 1984 amending Regulation (EEC) No 2194/81 laying down the general rules for the system of production aid for dried figs and dried grapes
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 No L 191 /4 Official Journal of the European Communities 19 . 7 . 84 COUNCIL REGULATION (EEC) No 2057/84 of 16 July 1984 amending Regulation (EEC) No 2194/81 laying down the general rules for the system of production aid for dried figs and dried grapes apply to products harvested during these three mar ­ keting years, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular the second paragraph of Article 3d, Having regard to the proposal from the Commission , Whereas, following the accession of Greece, Article 3a ( 1 ) of Regulation (EEC) No 516/77 introduced a system of production aid for dried figs and dried grapes ; Whereas the general rules for this system were laid down by Regulation (EEC) No 2194/81 (  '), as last amended by Regulation (EEC) No 3009/83 (4) ; Whereas it is necessary for dried grapes and dried figs to be kept in storage for longer than the subsequent marketing year ; Whereas Regulation (EEC) No 2194/81 applies during the 1981 /82, 1982/83 and 1983/84 marketing years ; whereas, since the Council has adopted a new aid scheme to apply from the 1984/85 marketing year, provision should be made for the said Regulation to HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2194/81 is hereby amended as follows : 1 . The last sentence of Article 10 ( 1 ) is replaced by the following : 'However, where the market situation so requires, extension of the storage of certain quantities into the following marketing years may be authorized in accordance with the procedure provided for in Article 20 of Regulation (EEC) No 516/77.'; 2 . The second paragraph of Article 15 is replaced by the following : ' It shall apply to products harvested druing the 1981 /82, 1982/83 and 1983/84 marketing years.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1984. For the Council The President A. DEASY (') OJ No L 73 , 21 . 3 . 1977, p. 1 . ( 2) OJ No L 103 , 16 . 4 . 1984 , p. 11 . (') OJ No L 214, 1 . 8 . 1981 , p. 1 . ( 4) OJ No L 296, 28 . 10 . 1983, p. 1 .